Exhibit 10.1

UNITED TECHNOLOGIES CORPORATION

ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN

Amendment 2

The United Technologies Corporation Annual Executive Incentive Compensation Plan
is hereby amended, effective January 1, 2009, by adding Article VII as follows:

VII. RECOUPMENT OF PAYMENTS

A. MANDATORY RECOUPMENT OF AWARD PAYMENTS. Any Employee or former Employee who
received an award under this Plan shall be obligated to repay to the Corporation
all or a portion of the amount received in connection with a fiscal year in
which:

(i) there was a restatement of earnings for the Corporation or a business unit;
or

(ii) there was a recalculation of a financial or other performance metric
related to the determination of an annual incentive compensation award; and

(iii) the Employee was involved in the formulation of the incorrect statement of
earnings or calculation of a performance metric; and

(iv) the inaccuracies were attributable, in whole or in part, to the Employee’s
negligence or intentional misconduct; and

(v) the restated earnings or corrected performance measurement would have (or
likely would have) resulted in a smaller award than the amount actually received
by the Employee.

B. AMOUNT SUBJECT TO RECOUPMENT. The minimum amount subject to repayment by an
award recipient under the circumstances described in Section A will equal the
difference between the actual amount of an award and the amount that would have
been paid, as determined by the Committee in its sole discretion, had the
correct earnings or other performance measurement been utilized in the
determination of the amount of the award. The Committee may require repayment of
an amount greater than the calculated adjustment, based on its review of the
facts involved.

C. DISCRETIONARY RECOUPMENT OF AWARD PAYMENTS. The Committee reserves the right
to require repayment of awards from Employees who were not involved in a
financial restatement or erroneous performance measurement



--------------------------------------------------------------------------------

computation if the Committee determines that, as a result of the disparity
between actual performance and inaccurate performance data used in determining
awards, it would not be appropriate to maintain awards at the levels paid prior
to the adjustment or re-calculation. Discretionary adjustments under this
paragraph shall not be permitted after the occurrence of a “Change in Control,”
as defined in the Corporation’s Long Term Incentive Plan.

D. ADMINISTRATION. The Committee shall be responsible for making determinations
under this Article VII. Its decisions shall be binding and conclusive on all
Award recipients. If an Employee refuses to repay all or a portion of an award,
as requested by the Committee, such Employee shall be responsible for attorney’s
fees and other costs incurred by the Corporation to secure the requested
repayment amount.